Citation Nr: 9919353	
Decision Date: 07/15/99    Archive Date: 07/21/99

DOCKET NO.  97-28 891A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for hypercholesterolemia.


REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel



INTRODUCTION

Active service from May 1988 to January 1993 has been 
documented.  Prior active service of more than 16 years has 
been reported.
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, which granted service connection for 
hypertension and denied service connection for 
hypercholesterolemia, anemia, and tinnitus.  In his notice of 
disagreement dated in June 1997, the veteran disagreed with 
the denial of his claims for service connection for 
hypercholesterolemia, anemia, and tinnitus.  He was issued a 
statement of the case in September 1997.  In his substantive 
appeal dated in October 1997, he stated that he disagreed 
with the denial of service connection for 
hypercholesterolemia.  No reference whatsoever was made to 
either anemia or tinnitus.  Accordingly, the Board is 
limiting the issue for consideration to that listed on the 
title page.


FINDINGS OF FACT

1.  Hypercholesterolemia is a laboratory finding of a high 
level of cholesterol in the blood.

2.  No competent medical evidence has been presented showing 
that the veteran experiences disability or disease related to 
elevated cholesterol levels.


CONCLUSION OF LAW

The claim of entitlement to service connection for 
hypercholesterolemia is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In any claim for VA benefits, the initial question is whether 
the claim is well grounded.  The veteran has the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that his claim is well grounded.  
See 38 U.S.C.A. § 5107(a); Robinette v. Brown, 
8 Vet. App. 69, 73 (1995).  A well-grounded claim is a 
"plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only plausible to satisfy the initial burden 
of Section 5107."  See Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  If not, the claim must be denied and there is no 
further duty to assist the veteran with the development of 
evidence pertaining to that claim.  See Epps v. Gober, 126 
F.3d. 1464, 1468 (1997); 38 U.S.C.A. § 5107(a).

In order for a claim for service connection to be well 
grounded, there must be:  (1) Competent evidence of a current 
disability (a medical diagnosis); (2) evidence of incurrence 
or aggravation of a disease or injury in service (lay or 
medical evidence, depending on the circumstances); and 
(3) evidence of a nexus between the inservice injury or 
disease and a chronic disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in line of duty or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303, 3.306 (1998).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  In order to establish service 
connection, the evidence must demonstrate the existence of a 
current disability and a causal relationship between that 
disability and military service.  See Hensley v. Brown, 
5 Vet. App. 155, 159 (1993).  Once the evidence is assembled, 
the Secretary is responsible for determining whether the 
preponderance of the evidence is against the claim.  See 
38 U.S.C.A. § 5107(b).  If so, the claim is denied.  If the 
evidence is in support of a claim or is in relative 
equipoise, the claim is allowed.  If, after careful review of 
all the evidence, a reasonable doubt arises regarding service 
connection, such doubt will be resolved in favor of the 
veteran.  See 38 C.F.R. §§ 3.102, 4.3 (1998).

In this case, the veteran's service medical records refer to 
findings of elevated cholesterol and triglyceride levels.  
The veteran received treatment and evaluation on various 
occasions during service for hypercholesterolemia.

The veteran was hospitalized at the Los Angeles County 
Harbor-UCLA Medical Center for several days in August 1996 
with a sudden onset of substernal chest pain.  The final 
diagnoses included status post acute anterior myocardial 
infarction; anemia secondary to blood loss; hypertension; and 
hypercholesterolemia.

The veteran was accorded a cardiovascular examination by VA 
in December 1996.  He reported a history of 
hypercholesterolemia for which he was taking Lovastatin.  
There was no history of congestive heart failure or syncope.  
Examination findings revealed no cutaneous stigmata of 
hypercholesterolemia.  The examiner concluded the examination 
report with the comment that the veteran has a documented 
history of hypertension, first noted while on active duty in 
1978 and treated since then, as well as a history of a 
myocardial infarction suffered in August 1996 and a history 
of treated hypercholesteremia.

By rating decision dated in May 1997, service connection for 
hypertension with myocardial infarction was granted.  A 
100 percent rating was assigned effective September 24, 1996.  
A 30 percent rating was for assignment effective March 1, 
1997.

A review of the records provides no competent medical 
evidence showing that elevated cholesterol and triglyceride 
levels are due to underlying disability or have caused any 
disability for which service connection may be granted.  No 
diagnosis of a disability has been made at this point.  In 
other words, while hypercholesterolemia might be indicative 
of the presence of a disability, none has been identified in 
this case.  In Brammer v. Derwinski, 3 Vet. App. 223 (1992), 
the U.S. Court of Appeals for Veterans Claims (Court) noted 
that Congress specifically limited entitlement for service-
connected disease or injury to cases where disease or injury 
had resulted in a disability.  In the absence of proof of a 
present disability, there can be no valid claim.  In 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992), the Court 
held that the failure to demonstrate that a disability is 
currently manifested constitutes failure to present a 
plausible or well-grounded claim.  See Chelte v. Brown, 
10 Vet. App. 268, 271 (1997) (requiring that current 
disability be shown to a compensable degree).  Accordingly, 
absent the presentation of medical evidence showing disease 
or injury that results in current disability, the claim may 
not be considered well grounded.  Because the claim is not 
well grounded, VA is under no further duty to assist the 
veteran in developing facts pertinent to the claim.  
38 U.S.C.A. § 5107(a).

Under the provisions of 38 U.S.C.A. § 5103(a) (West 1991), if 
a claimant's application for benefits is incomplete, VA shall 
notify the claimant of the evidence necessary to complete the 
application.  The Court has interpreted this statute as 
imposing an obligation on VA, depending on the facts of the 
case, to inform a claimant of the evidence needed to render a 
claim well grounded.  Robinette v. Brown, 8 Vet. App. 69 
(1995).

The Court has held that the obligation under Section 5103(a) 
exists only in limited circumstances where the veteran has 
referenced other known and existing evidence.  Epps v. Brown, 
9 Vet. App. 341, 344 (1996).  In this case, VA has not had 
notice of any known and existing evidence that would make the 
adjudicated service connection claim well grounded.  The 
Board also notes that the RO has informed the veteran of the 
necessary evidence in its notice of decision and its 
statement of the case and the May 1998 supplemental statement 
of the case.


ORDER

Service connection for hypercholesterolemia is denied.


		
	Heather J. Harter
	Acting Member, Board of Veterans' Appeals

 

